         Case 1:20-cv-11547-DJC Document 3-2 Filed 08/19/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                                    )                CIVIL ACTION
In the matter of                                    )                No.: 1:20-CV-11547-DJC
LET VESSELS, LLC, as Owner of and ELLEN             )
W, LLC as bareboat charterer of                     )
The F/V LADY BRITTANY (O.N. 1123286),               )
a 104’ clam fishing vessel, for Exoneration from or )
Limitation of Liability.                            )                IN ADMIRALTY
__________________________________________)

                     NOTICE OF COMPLAINT FOR EXONERATION
                        FROM OR LIMITATION OF LIABILITY

       NOTICE is hereby given that Plaintiffs, Let Vessels, LLC (“Let”), as owner of and Ellen

W, LLC (“Ellen”) as bareboat charterer of the F/V LADY BRITTANY (O.N. 1123286), 104’

clam fishing vessel has filed his Complaint pursuant to 46 U.S.C.A §30501 through 46 U.S.C.A.

§30512 claiming the right to Exoneration and/or Limitation of Liability in respect of any and all

losses, damages, injuries or casualty incurred in connection with a lost that occurred on board

the Plaintiffs’ vessel, F/V LADY BRITTANY, on January 21, 2020 as more fully described in

the Complaint.

       All persons having such Claims must file them, under oath, as provided by Supplemental

Rules for Certain Admiralty and Maritime Claims Rule F(4), with the Clerk of this Court at the

United States District Court, 1 Courthouse Way, Boston, Massachusetts 02210, and serve on or

mail to the Plaintiff's attorneys, David S. Smith, Esq., Farrell Smith O’Connell, LLP, 27

Congress Street, Suite 109, Salem, Massachusetts 01970, a copy thereof, at or before 5:00 P.M.

on or before Friday, October 30, 2020 or be defaulted. Personal attendance is not required.

       If any Claimant desires to contest either the right to Exoneration from or the right to




                                                 1
         Case 1:20-cv-11547-DJC Document 3-2 Filed 08/19/20 Page 2 of 2



Limitation of Liability, he/she shall file and serve on the attorneys for the Plaintiffs an Answer to

the Complaint on or before the aforesaid date unless his/her Claim has included an answer, so

designated, or be defaulted.



Dated:___________________                                     _________________________
                                                              Deputy Clerk




                                                  2
